Case 4:20-cv-00127-ALM Document 65 Filed 02/03/21 Page 1 of 3 PageID #: 2083




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    IN RE: TOYOTA HYBRID BRAKE                           §
    LITIGATION                                           §
                                                         §     Consolidated Case No. 4:20-CV-127
                                                         §     Judge Mazzant
                                                         §

                               MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendants Toyota Motor Corporation, 1 Toyota Motor Sales,

U.S.A., Inc., Toyota Motor North America, Inc., Toyota Engineering & Manufacturing North

America, Inc.’s (collectively, “Defendants”) Motion to Dismiss Plaintiffs’ Master Consolidated

Class Action Complaint (Dkt. #41). Having considered the Motion, the relevant pleadings, and

the arguments of counsel, the Court finds the Motion should be denied.

                                              BACKGROUND

        A full factual background can be found in the Court’s October 21, 2020 Memorandum

Opinion and Order. In re: Toyota Hybrid Brake Litig., 2020 WL 6161495, at *1–4 (E.D. Tex. Oct.

21, 2020). To briefly recap, this case arises out Plaintiffs’ allegations, on behalf of various classes,

that Defendants did not properly design and manufacture break booster pump assemblies for the

class vehicles, leading the braking systems of these vehicles to fail. Defendants deny these

allegations.

        On July 20, 2020, Defendants filed their Motion to Dismiss Plaintiffs’ Master Consolidated

Class Action Complaint (Dkt. #41), currently before the Court. On August 17, 2020, Plaintiffs

filed their response (Dkt. #47). On August 31, 2020, Defendants filed their reply (Dkt. #51). On



1
 For purposes of the Motion, the Court assumes without deciding that it has personal jurisdiction over Toyota Motor
Corporation.
Case 4:20-cv-00127-ALM Document 65 Filed 02/03/21 Page 2 of 3 PageID #: 2084




September 7, 2020, Plaintiffs filed their sur-reply (Dkt. #55). And on October 30, 2020, the Court

held a hearing on the Motion (Dkt. #59).

                                       LEGAL STANDARD

       A party may move to dismiss a case if the plaintiff does not “state a claim upon which

relief can be granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read with Rule 8, which

requires “a short and plain statement of the claim showing that the pleader is entitled to relief.”

FED. R. CIV. P. 8(a)(2). “To avoid dismissal for failure to state a claim, the complaint must allege

‘enough facts to state a claim to relief that is plausible on its face.’” Carlucci v. Chapa, 884 F.3d

534, 537 (5th Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Rule 8

“does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

       “To withstand a motion to dismiss, a complaint must allege ‘more than labels and

conclusions,’ as ‘a formulaic recitation of the elements of a cause of action will not do.’” Heinze

v. Tesco Corp., 971 F.3d 475, 479 (5th Cir. 2020) (quoting Twombly, 550 U.S. at 555). To be

viable, a complaint must contain more than “legal conclusions, conclusory statements, or ‘naked

assertions devoid of further factual enhancement.’” Benfield v. Magee, 945 F.3d 333, 336–37 (5th

Cir. 2019) (brackets omitted) (quoting Iqbal, 556 U.S. at 678). “A complaint ‘does not need

detailed factual allegations,’ but the facts alleged ‘must be enough to raise a right to relief above



                                                  2
    Case 4:20-cv-00127-ALM Document 65 Filed 02/03/21 Page 3 of 3 PageID #: 2085




    the speculative level.’” Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019)

    (quoting Twombly, 550 U.S. at 555). “Conversely, ‘when the allegations in a complaint, however

    true, could not raise a claim of entitlement to relief, this basic deficiency should be exposed at the

    point of minimum expenditure of time and money by the parties and the court.’” Cuvillier v.

    Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (cleaned up) (quoting Twombly, 550 U.S. at 558).

                                                 ANALYSIS

            Defendants assert that the Court should dismiss the Master Consolidated Class Action

    Complaint under Rule 12(b)(6) because Plaintiffs failed to allege sufficient facts to state claims

    for relief for breach of express warranty, breach of implied warranty, fraud, unjust enrichment, as

    well as for a claim under the Magnusson-Moss Warranty Act. After reviewing Plaintiffs’

    complaint, the Motion, the response, the reply, the sur-reply, and the arguments of counsel, the

    Court finds that Plaintiffs have plausibly alleged sufficient facts to state claims for relief under the

    various asserted theories. Accordingly, Plaintiffs’ pleadings are sufficient to survive a Rule

    12(b)(6) motion to dismiss.
.
                                              CONCLUSION

            It is therefore ORDERED that Defendants’ Motion to Dismiss Plaintiffs’ Master

    Consolidated Class Action Complaint (Dkt. #41) is DENIED.

           SIGNED this 3rd day of February, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       3
